The questions presented for consideration in this case are the same that have been argued before this Court in the case of State, ex rel. Landis, Attorney General, v. Raymond Harris and John S. Bond in which final judgment has this day been entered in favor of the respondents, for the reasons stated in the opinion accompanying the final judgment.
For like reasons to those stated in the above mentioned opinion so filed in the case of State, ex rel. Landis, Attorney General, v. Harris and Bond, supra, and with like limitations and
modifications, the decree appealed from in this case, by which the Circuit Court of Duval County refused to adjudicate Chapter 16058, Acts 1933, to be unconstitutional or unenforceable for the causes assigned in complainant's bill of complaint in challenge thereof by a taxpayer's suit in equity brought to enjoin the recognition by affected officers of the force and effect of said Chapter 16058, as a valid Act, is hereby affirmed without prejudice to a reconsideration of the constitutional questions involved should there be a change in the personnel of this Court — said Chapter 16058, Acts 1933, to be recognized and enforced as a valid Act of the Legislature so long as no opinion and judgment holding it unconstitutional has been concurred in by a majority of the members of the Supreme Court sitting in banc in the hearing of the cause.
Affirmed on condition stated in opinion.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.